Exhibit 10.1

AMENDMENT TO EMPLOYEE INVENTION ASSIGNMENT AND CONFIDENTIALITY AGREEMENT

THIS AMENDMENT TO EMPLOYEE INVENTION ASSIGNMENT AND CONFIDENTIALITY AGREEMENT
(this “Amendment”), dated as of ____________, 2018 (the “Amendment Date”), is
entered into by and between Cascadian Therapeutics, Inc. (the “Company”) and
Scott Myers (“Executive”).

WHEREAS, the Company and Executive are parties to that certain Employee
Invention Assignment and Confidentiality Agreement, made effective as of
April 4, 2016 (the “Agreement”); and

WHEREAS, the Company and Executive each desire to amend the terms of the
Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises in this Amendment, the parties hereto hereby amend the Agreement as
follows, effective as of the date hereof, in the following particulars:

1.     A new Section 13 is hereby added to the Agreement and the remaining
sections are renumbered accordingly:

“13.     Covenant Not to Compete. I agree that my services rendered are unique
and irreplaceable, and that competitive use and knowledge of any Confidential
Information would substantially and irreparably injure the Company’s business,
prospects and good will. I also agree that the Company’s business as a
biopharmaceutical company is global in nature due to the type of products
developed and commercialized by such companies and being developed by the
Company. Therefore, I agree that during the period of my employment with the
Company and for a period of two (2) years thereafter, I shall not, directly or
indirectly, through any other person, firm, corporation or other entity (whether
as an officer, director, employee, partner, consultant, holder of equity or debt
investment, lender or in any other manner or capacity):

(a) develop, sell, market, offer to sell products and/or services anywhere in
the world that (i) target Her-2 positive metastatic breast cancer or Her-2
positive metastatic colorectal cancer, or (ii) have the same or similar
technological approach or technology platform (e.g., same receptors, same
mechanism of action, etc.) and have the same potential indication(s) as any
product being developed, offered or sold by the Company on the date of the
termination of my employment with the Company for any reason, provided that the
foregoing shall not be violated by my activities with an entity where the
portion of the competitive business involved is less than fifteen percent (15%)
of the total expenditures of the portion of the entity that is under my
supervision;

(b) interfere with, disrupt, alter or attempt to disrupt or alter the
relationship, contractual or otherwise, between the Company and any consultant,
contractor, customer, potential customer, or supplier of the Company.

I acknowledge that the foregoing geographic, activity and time limitations
contained in this Section 13 are reasonable and properly required for the
adequate protection of the Company’s business. In the event that any such
geographic, activity or time limitation is deemed to be unreasonable by a court,
I shall submit to the reduction of either said activity or time limitation to
such activity or period as the court shall deem reasonable. In the event that I
am in violation of the aforementioned restrictive covenants, then the time
limitation thereof shall be extended for a period of time equal to the pendency
of such proceedings, including appeals.



--------------------------------------------------------------------------------

Notwithstanding anything contained in this Agreement to the contrary, I may own,
directly or indirectly, solely as an investment, securities of any person or
company having a class of securities publically traded, if I am not a
controlling person of, or a member of a group which controls, such person or
company and I do not, directly or indirectly own more than one percent (1%) of
any class of securities of such person or company.”

2.     In all other respects, the provisions of this Agreement are hereby
ratified and confirmed, and they shall continue in full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the day
first above written.

 

CASCADIAN THERAPEUTICS, INC.     EXECUTIVE By:  

 

   

 

Its:       Scott Myers

 

- 2 -